
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.30



[FORM AGREEMENT]
INDEMNIFICATION AGREEMENT


        This Indemnification Agreement ("Agreement") is made as of this 10th day
of September, 2003, by and among Graphic Packaging Corporation, a Delaware
corporation (formerly known as Riverwood Holding, Inc., and the successor by
merger to Graphic Packaging International Corporation) (the "Company"); GPI
Holding, Inc., a Colorado corporation (formerly known as Graphic Packaging
Holdings, Inc., and the successor by merger to RIC Holding, Inc.) ("GPI
Holding"); Graphic Packaging International, Inc., a Delaware corporation
(formerly known as Riverwood International Corporation, and the successor by
merger to the company formerly known as Graphic Packaging Corporation) ("GPI,"
and together with the Company and GPI Holding, the "Indemnitors"),
and                        (the "Indemnitee").

        WHEREAS, the Indemnitors and the Indemnitee recognize the significant
cost of directors and officers liability insurance and the general reductions in
the coverage of such insurance;

        WHEREAS, the Indemnitors and the Indemnitee further recognize the
substantial increase in corporate litigation in general, subjecting officers and
directors to expensive litigation risks at the same time as the coverage of
directors and officers liability insurance has been limited; and

        WHEREAS, the Indemnitors desire to attract and retain the services of
highly qualified individuals, such as the Indemnitee, to serve as officers and
directors of the Indemnitors and their respective subsidiaries, and to indemnify
their and their respective subsidiaries' officers and directors so as to provide
them with the maximum protection permitted by law.

        NOW, THEREFORE, in consideration for the Indemnitee's services as an
officer or director of one or more of the Indemnitors or one or more of their
respective subsidiaries, or both, the Indemnitors and the Indemnitee hereby
agree as follows (all obligations of the Indemnitors hereunder being joint and
several obligations):

        1.    Indemnification.    

        a.    Third Party Proceedings.    Subject to Section 1(b), the
Indemnitors shall indemnify the Indemnitee to the fullest extent permitted by
law if the Indemnitee is or was a party or is threatened to be made a party to,
or is or was a witness or other participant in, any threatened, pending or
completed investigation, action, suit, proceeding or any alternative dispute
resolution ("ADR") mechanism, whether civil, criminal, administrative or
investigative, by reason of the fact that the Indemnitee is or was a director
(including, without limitation, a member of any committee of the Board of
Directors), officer, employee or agent, or serves or served in any similar
position, of any of the Indemnitors or any of their respective subsidiaries, or
any predecessor thereof, or by reason of the fact that the Indemnitee is or was
serving at the request of any of the Indemnitors or any of their respective
subsidiaries as a director (including, without limitation, as a member of any
committee of the Board of Directors), officer, employee or agent, or serves or
served in any similar position, of another corporation, limited liability
company, partnership, joint venture, trust or other entity or enterprise, or any
predecessor thereof, including service with respect to an employee benefit plan,
against expenses (including attorneys' fees), judgments, fines and amounts paid
in settlement incurred by the Indemnitee in connection with such investigation,
action, suit, proceeding or ADR mechanism.

        b.    Review of Indemnification Obligations.    Notwithstanding the
foregoing, in the event any Independent Legal Counsel (as herein defined) shall
have determined, in a written opinion, that there is no reasonable basis for the
position that the Indemnitee is entitled to be indemnified hereunder under
applicable law, (i) the Indemnitors shall have no further obligation under
Section 1(a) to make any payments to the Indemnitee not made prior to such
determination by such Independent Legal Counsel and (ii) the Indemnitors shall
be entitled to be reimbursed by the

--------------------------------------------------------------------------------




Indemnitee (who hereby agrees to reimburse the Indemnitors) for all expenses
(including attorneys' fees), judgments, fines and penalties theretofore paid by
the Indemnitors to the Indemnitee to which the Indemnitee is not entitled
hereunder under applicable law; provided, however, that if the Indemnitee has
commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that the Indemnitee is entitled to be
indemnified hereunder under applicable law, any determination made by any
Independent Legal Counsel that there is no reasonable basis for the position
that the Indemnitee is entitled to be indemnified hereunder under applicable law
shall not be binding, the Indemnitors shall continue to be obligated under
Section 1(a) to make payments to the Indemnitee, and the Indemnitee shall not be
required to reimburse the Indemnitors for any expenses (including attorneys'
fees), judgments, fines and penalties theretofore paid in indemnifying the
Indemnitee, until a final judicial determination is made that the Indemnitee is
not entitled to be indemnified hereunder under applicable law (as to which all
rights of appeal therefrom have been exhausted or lapsed). The Indemnitee's
obligation to reimburse the Indemnitors for any expenses (including attorneys'
fees), judgments, fines and penalties shall be unsecured, and no interest shall
be charged thereon.

        c.    The Indemnitee's Rights on Unfavorable Determination; Binding
Effect.    If any Independent Legal Counsel determines that there is no
reasonable basis for the position that the Indemnitee is entitled to be
indemnified hereunder in whole or in part under applicable law, the Indemnitee
shall have the right to commence legal proceedings in a court of competent
jurisdiction to secure a determination that the Indemnitee is entitled to be
indemnified hereunder under applicable law and, subject to the provisions of
Section 15, each of the Indemnitors hereby consents to service of process and to
appear in any such proceeding. Absent such legal proceedings, any determination
by any Independent Legal Counsel shall be conclusive and binding on the
Indemnitors and the Indemnitee.

        d.    Selection of Independent Legal Counsel; Change of Control.    If
there has not been a Change in Control (as herein defined), any Independent
Legal Counsel shall be selected by the Board of Directors of the Company, and if
there has been such a Change in Control, any Independent Legal Counsel with
respect to all matters thereafter arising concerning the rights of the
Indemnitee to indemnification of expenses (including attorneys' fees),
judgments, fines and penalties under this Agreement or any other agreement or
under the Certificate of Incorporation or By-Laws of any of the Indemnitors or
any of their respective subsidiaries as now or hereafter in effect, or under any
other applicable law, if desired by the Indemnitee, shall be Independent Legal
Counsel selected by the Indemnitee and approved by the Company on behalf of all
of the Indemnitors (which approval shall not be unreasonably withheld). Such
counsel, among other things, shall render its written opinion to the Indemnitors
and the Indemnitee as to whether and to what extent the Indemnitee would be
entitled to be indemnified hereunder under applicable law, and the Indemnitors
agree to abide by such opinion. The Indemnitors agree to pay the fees and
expenses of the Independent Legal Counsel referred to above and to indemnify
fully such counsel against any and all expenses (including attorneys' fees),
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto. Notwithstanding any other provision of this
Agreement, the Indemnitors shall not be required to pay expenses (including
attorneys' fees), judgments, fines and penalties of more than one Independent
Legal Counsel in connection with all matters concerning a single Indemnitee, and
such Independent Legal Counsel shall be the Independent Legal Counsel for any or
all other Indemnitees under indemnification agreements similar to this
Agreement, unless (i) the employment of separate counsel by two or more of such
Indemnitees has been previously authorized by the Company on behalf of all of
the Indemnitors in writing or (ii) the Indemnitee shall have provided to the
Indemnitors a written statement that the Indemnitee has reasonably concluded
that there may be a conflict of interest between the Indemnitee and any of such
other Indemnitees with respect to the matters arising under this Agreement.

2

--------------------------------------------------------------------------------




        e.    Mandatory Payment of Expenses.    To the extent that the
Indemnitee has been successful on the merits or otherwise in defense of any
action, suit or proceeding referred to in Section 1(a), or in defense of any
claim, issue or matter therein, the Indemnitee shall be indemnified against
expenses (including attorneys' fees) incurred by the Indemnitee in connection
therewith.

        f.    For purposes of this Agreement, the following terms shall have the
following meanings:    

        "Independent Legal Counsel" shall mean an attorney or firm of attorneys
competent to render an opinion under the applicable law, selected in accordance
with the provisions of Section 1(d), who shall not have otherwise performed any
services for any of the Indemnitors, any of their respective subsidiaries or the
Indemnitee within the last three years (other than with respect to matters
concerning the rights of the Indemnitee under this Agreement, or of other
Indemnitees under indemnity agreements similar to this Agreement).

        "Change in Control" shall mean, and shall be deemed to have occurred if,
on or after the date of this Agreement, (i) any "person" (as such term is used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
other than (A) a trustee or other fiduciary holding securities under an employee
benefit plan of one or more of the Indemnitors acting in such capacity, (B) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
(C) a person or group party to the Stockholders Agreement, dated as of March 25,
2003, as amended, by and among Riverwood Holding, Inc., the persons listed
thereto, Clayton, Dubilier & Rice Fund V Limited Partnership and EXOR Group S.A.
("Exor") or (D) any Affiliate (as defined in such Stockholders Agreement) of
Exor or Clayton, Dubilier & Rice, Inc. ("CD&R") or any investment fund managed
by CD&R, becomes the "beneficial owner" (as defined in Rule 13d-3 under said
Act), directly or indirectly, of securities of the Company representing more
than 50% of the total voting power represented by the Company's then outstanding
Voting Securities (as herein defined), (ii) during any period of two consecutive
years, individuals who at the beginning of such period constitute the Board of
Directors of the Company and any new director whose election by the Board of
Directors of the Company or nomination for election by the Company's
stockholders was approved by a vote of at least two thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, (iii) the stockholders of
the Company approve a merger or consolidation of the Company with any other
corporation other than a merger or consolidation that would result in the Voting
Securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into Voting
Securities of the surviving entity) at least 80% of the total voting power
represented by the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, (iv) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by any of the Indemnitors of
(in one transaction or a series of related transactions) all or substantially
all of such Indemnitor's assets, or (v) any of the Indemnitors shall file or
have filed against it, and such filing shall not be dismissed, any bankruptcy,
insolvency or dissolution proceedings, or a trustee, administrator or creditors
committee shall be appointed to manage or supervise the affairs of any of the
Indemnitors.

        "Voting Securities" shall mean any securities of the Company that vote
generally in the election of directors.

        2.    Agreement to Serve.    

        In consideration of the protection afforded by this Agreement, if the
Indemnitee is a director of any of the Indemnitors or any of their respective
subsidiaries, he agrees to serve in such capacity for at

3

--------------------------------------------------------------------------------

least 90 days after the effective date of this Agreement and not to resign
voluntarily during such period without the written consent of a majority of the
Board of Directors of the Company. If the Indemnitee is an officer of any of the
Indemnitors or any of their respective subsidiaries not serving under an
employment contract, he agrees to serve in such capacity for at least 90 days
after the effective date of this Agreement and not to resign voluntarily during
such period without the written consent of a majority of the Board of Directors
of the Company. Following the applicable period set forth above, the Indemnitee
agrees to continue to serve in such capacity at the will of such Indemnitor or
such subsidiary, as the case may be (or under separate agreement, if such
agreement exists), so long as he is duly appointed or elected and qualified in
accordance with the applicable provisions of the By-Laws of such Indemnitor or
such subsidiary or until such time as he tenders his resignation in writing.
Notwithstanding the foregoing provisions of this Section 2, the Indemnitee shall
be entitled to resign with immediate effect if the Company shall not maintain a
policy or policies of directors and officers liability insurance with reputable
and creditworthy insurance companies providing the officers and directors of
each such Indemnitor and each such subsidiary with coverage for losses from
alleged wrongful acts and omissions and having an aggregate limit of liability
of at least $25 million. Nothing contained in this Agreement is intended to
create in the Indemnitee any right to continued employment or appointment.

        3.    Expenses; Indemnification Procedure.    

        a.    Advancement of Expenses.    The Indemnitors shall advance all
expenses (including attorneys' fees) incurred by the Indemnitee in connection
with the investigation, defense, settlement or appeal of any investigation,
action, suit, proceeding or ADR mechanism referenced in Section 1(a) hereof (but
not amounts actually paid in settlement of any such action, suit or proceeding).
The Indemnitee hereby undertakes to repay such amounts advanced only if, and to
the extent that, it shall ultimately be finally determined that the Indemnitee
is not entitled to be indemnified by the Indemnitors as authorized hereby. The
advances to be made hereunder shall be paid by the Indemnitors to the Indemnitee
within 30 days following delivery of a written request therefor by the
Indemnitee to the Company on behalf of all of the Indemnitors, which request
shall be accompanied by invoices or statements or such other evidence of such
expenses as the Indemnitors may reasonably request.

        b.    Notice/Cooperation by the Indemnitee.    The Indemnitee shall, as
a condition precedent to his right to be indemnified under this Agreement, give
the Indemnitors notice in writing as soon as practicable of any claim made
against the Indemnitee for which indemnification will or could be sought under
this Agreement. Notice to the Indemnitors shall be directed to the President and
Chief Executive Officer of the Company (or, if the Indemnitee shall be the
President and Chief Executive Officer of the Company, to the chief legal officer
of the Company) at the address of the Company shown on the signature page of
this Agreement (or such other address as the Company shall designate in writing
to the Indemnitee). Notice shall be deemed received in accordance with the
provisions of Section 15. In addition, the Indemnitee shall give the Indemnitors
such information and cooperation with respect to such claim as they may
reasonably require and as shall be within the Indemnitee's power to provide.

        c.    Procedure.    Any indemnification and advances provided for in
Section 1 and this Section 3 shall be made no later than 30 days after receipt
of the written request of the Indemnitee. In the event that any action is
instituted by the Indemnitee under this Agreement or liability insurance
policies maintained by any of the Indemnitors or any of their respective
subsidiaries to enforce or interpret any of the terms hereof or thereof, the
Indemnitee may, but need not, at any time thereafter bring an action against the
Indemnitors to recover the unpaid amount of the claim and, subject to Section 15
of this Agreement, the Indemnitee shall also be entitled to be paid for the
expenses (including attorneys' fees) of bringing such action. It shall be a
defense to any such action (other than an action brought to enforce a claim for
expenses (including attorneys' fees) incurred

4

--------------------------------------------------------------------------------




in connection with any action, suit or proceeding in advance of its final
disposition) that the Indemnitee has not met the standards of conduct which make
it permissible under applicable law for the Indemnitors to indemnify the
Indemnitee for the amount claimed, but the burden of proving such defense shall
be on the Indemnitors. However, the Indemnitee shall be entitled to receive
interim payments of expenses (including attorneys' fees) pursuant to
Section 3(a) unless and until such defense may be finally adjudicated by court
order or judgment from which no further right of appeal exists.

        d.    No Presumptions; Burden of Proof.    For purposes of this
Agreement, the termination of any investigation, action, suit, proceeding or ADR
mechanism by judgment, order, finding, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that the Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by this Agreement or applicable law. In
addition, neither the failure of any Independent Legal Counsel to have made a
determination as to whether the Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by any
Independent Legal Counsel that the Indemnitee has not met such standard of
conduct or did not have such belief, prior to the commencement of legal
proceedings by the Indemnitee to secure a judicial determination that the
Indemnitee should be indemnified under this Agreement under applicable law,
shall be a defense to the Indemnitee's claim or create a presumption that the
Indemnitee has not met any particular standard of conduct or did not have any
particular belief. In connection with any determination by any Independent Legal
Counsel or otherwise as to whether the Indemnitee is entitled to be indemnified
hereunder under applicable law, the burden of proof shall be on the Indemnitors
to establish that the Indemnitee is not so entitled.

        e.    Notice to Insurers.    If, at the time of the receipt of a notice
of a claim pursuant to Section 3(b), the relevant Indemnitor or relevant
subsidiary of any Indemnitor has directors and officers liability insurance in
effect, the Company shall give or shall cause such Indemnitor or such subsidiary
to give prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The
Indemnitors shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of such policies.

        f.    Selection of Counsel; Defense of Claim.    In the event the
Indemnitors shall be obligated under Section 3(a) to pay the expenses (including
attorneys' fees) of any proceeding against the Indemnitee, the Indemnitors, if
appropriate, shall be entitled to assume the defense of such proceeding, with
counsel approved by the Indemnitee, upon the delivery to the Indemnitee of
written notice of its election to do so. After delivery of such notice, approval
of such counsel by the Indemnitee and the retention of such counsel by the
Indemnitors, the Indemnitors will not be liable to the Indemnitee under this
Agreement for any fees of other counsel subsequently incurred by the Indemnitee
with respect to the same proceeding, provided that (i) the Indemnitee shall have
the right to employ separate counsel in any such proceeding at the Indemnitee's
expense; and (ii) if (A) the employment of separate counsel by the Indemnitee
has been previously authorized by the Indemnitors, (B) the Indemnitee shall have
reasonably concluded that there may be a conflict of interest between any of the
Indemnitors or any of their respective subsidiaries and the Indemnitee in the
conduct of any such defense, (C) the named parties in any such proceeding
include both one or more of the Indemnitors or any of their respective
subsidiaries and the Indemnitee or (D) the Indemnitors shall not, in fact, have
employed counsel to assume the defense of such proceeding, then the fees and
expenses of the Indemnitee's counsel shall be at the expense of the Indemnitors.
The Indemnitors will not, without the prior written consent of the Indemnitee,

5

--------------------------------------------------------------------------------




which may be provided or withheld in the sole discretion of the Indemnitee,
effect any settlement of any threatened or pending action, suit or proceeding to
which the Indemnitee is or could have been a party unless such settlement solely
involves the payment of money and includes an unconditional release of the
Indemnitee from all liability on any claims that are the subject matter of such
action, suit or proceeding.

        4.    Additional Indemnification Rights; Nonexclusivity.    

        a.    Scope.    Notwithstanding any other provision of this Agreement,
the Indemnitors hereby agree to indemnify the Indemnitee to the fullest extent
permitted by law, notwithstanding that such indemnification is not specifically
authorized by the other provisions of this Agreement, by the Indemnitors'
respective Certificates of Incorporation, by the Indemnitors' respective By-Laws
or by statute. In the event of any change, after the date of this Agreement, in
any applicable law, statute, or rule which expands the right of an Indemnitor to
indemnify a member of its board of directors or an officer, such changes shall
be, ipso facto, within the purview of the Indemnitee's rights and such
Indemnitor's obligations, under this Agreement. In the event of any change in
any applicable law, statute or rule which narrows the right of an Indemnitor to
indemnify a member of its board of directors or an officer, such changes, to the
extent not otherwise required by such law, statute or rule to be applied to this
Agreement, shall have no effect on this Agreement or the parties' rights and
obligations hereunder.

        b.    Nonexclusivity.    The indemnification provided by this Agreement
shall not be deemed exclusive of any rights to which the Indemnitee may be
entitled under the Indemnitors' respective Certificates of Incorporation, their
respective By-Laws, any agreement, any vote of stockholders or disinterested
Directors, the General Corporation Law of the State of Delaware or other
applicable corporations law, any employment, consulting or other indemnification
agreement to which the Indemnitee may be a party or a beneficiary, or otherwise,
both as to action in the Indemnitee's official capacity and as to action in
another capacity while holding such office. The indemnification provided under
this Agreement shall continue as to the Indemnitee for any action taken or not
taken while serving in an indemnified capacity even though he may have ceased to
serve in such capacity at the time of any action, suit or other covered
proceeding.

        5.    Partial Indemnification.    

        If the Indemnitee is entitled under any provision of this Agreement to
indemnification by the Indemnitors for some or a portion of the expenses,
judgments, fines or penalties actually or reasonably incurred by him in the
investigation, defense, appeal or settlement of any investigation, action, suit,
proceeding or ADR mechanism, but not, however, for the total amount thereof, the
Indemnitors shall nevertheless indemnify the Indemnitee for the portion of such
expenses, judgments, fines or penalties to which the Indemnitee is entitled.

        6.    Mutual Acknowledgement.    

        Both the Indemnitors and the Indemnitee acknowledge that in certain
instances, United States of America federal securities law or applicable public
policy may prohibit the Indemnitors from indemnifying their respective directors
and officers or the directors and officers of their respective subsidiaries
under this Agreement or otherwise. The Indemnitee understands and acknowledges
that the Indemnitors have undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Indemnitors' rights under public policy to indemnify the Indemnitee.

        7.    Directors and Officers Liability Insurance.    

        Each of the Indemnitors hereby covenants and agrees that, so long as the
Indemnitee shall serve as a director (including, without limitation, as a member
of any committee of the Board of Directors) or officer of such Indemnitor or any
subsidiary thereof, or shall serve at the request of such Indemnitor

6

--------------------------------------------------------------------------------


as a director (including, without limitation, as a member of any committee of
the Board of Directors) or officer of another corporation, limited liability
company, partnership, joint venture, trust or other entity or enterprise,
including service with respect to an employee benefit plan, and thereafter so
long as the Indemnitee shall be subject to any possible, threatened, pending or
completed claim or proceeding arising out of, relating to, based upon, in
connection with or due to the fact that the Indemnitee was a director
(including, without limitation, a member of any committee of the Board of
Directors) or officer of such Indemnitor or any subsidiary thereof, or any
predecessor thereof, or is or was serving at the request of such Indemnitor as a
director (including, without limitation, as a member of any committee of the
Board of Directors) or officer of another corporation, limited liability
company, partnership, joint venture, trust or other entity or enterprise, or any
predecessor thereof, including service with respect to an employee benefit plan,
such Indemnitor (or a parent corporation thereof) shall maintain in full force
and effect directors and officers liability insurance issued by reputable and
creditworthy insurance companies, covering the Indemnitee's service as a
director or officer. In all such policies of directors and officers liability
insurance, the Indemnitee shall be designated as an insured (either by name or
by description) in such a manner as to provide the Indemnitee the same rights
and benefits as are accorded to the most favorably insured of such Indemnitor's
or subsidiary's then current directors.

        8.    Severability.    

        Nothing in this Agreement is intended to require or shall be construed
as requiring the Indemnitors to do or fail to do any act in violation of
applicable law. An Indemnitor's inability, pursuant to court order, to perform
its obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 8. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Indemnitors shall
nevertheless indemnify the Indemnitee to the full extent permitted by any
applicable portion of this Agreement that shall not have been invalidated, and
the balance of this Agreement not so invalidated shall be enforceable in
accordance with its terms.

        9.    Limitation of Liability as a Director.    

        If the Indemnitee is a director of any of the Indemnitors or any of
their respective subsidiaries, the Indemnitee shall not be personally liable to
any of the Indemnitors or their respective stockholders for monetary damages for
breach of fiduciary duty as a director of such Indemnitor or such subsidiary;
provided, however, that the foregoing shall not eliminate or limit the liability
of the Indemnitee (i) for any breach of the Indemnitee's duty of loyalty to such
Indemnitor or such subsidiary or the stockholders thereof; (ii) for acts or
omissions not in good faith or which involve intentional misconduct or a knowing
violation of the law; (iii) under Section 174 of the General Corporation Law of
the State of Delaware or any similar provision of other applicable corporations
law; or (iv) for any transaction from which the Indemnitee derived an improper
personal benefit. If the General Corporation Law of the State of Delaware or
such other applicable corporations law shall be amended to permit further
elimination or limitation of the personal liability of directors, then the
liability of the Indemnitee shall, automatically, without any further action, be
eliminated or limited to the fullest extent permitted by the General Corporation
Law of the State of Delaware or such other applicable corporations law as so
amended.

        10.    Exceptions.    

        Any other provision herein to the contrary notwithstanding, the
Indemnitors shall not be obligated pursuant to the terms of this Agreement:

        a.    Claims Initiated by the Indemnitee.    To indemnify or advance
expenses (including attorneys' fees) to the Indemnitee with respect to
proceedings or claims initiated or brought voluntarily by the Indemnitee and not
by way of defense, counterclaim or crossclaim, except with

7

--------------------------------------------------------------------------------

respect to proceedings brought to establish or enforce a right to
indemnification under this Agreement or any other statute or law or otherwise as
required under Section 145 of the General Corporation Law of the State of
Delaware or other similar provision of any other applicable corporations law,
but such indemnification or advancement of expenses (including attorneys' fees)
may be provided by the Indemnitors in specific cases if the Board of Directors
of the Company has approved the initiation or bringing of such suit;

        b.    Lack of Good Faith.    To indemnify the Indemnitee for any
expenses (including attorneys' fees) incurred by the Indemnitee with respect to
any proceeding instituted by the Indemnitee to enforce or interpret this
Agreement, if a court of competent jurisdiction determines that each of the
material assertions made by the Indemnitee in such proceeding was not made in
good faith or was frivolous;

        c.    Insured Claims.    To indemnify the Indemnitee for expenses or
liabilities of any type whatsoever (including, but not limited to, judgments,
fines, ERISA excise taxes or penalties and amounts paid in settlement) which
have been paid directly to the Indemnitee by an insurance carrier under a policy
of directors and officers liability insurance maintained by any of the
Indemnitors or any of their respective subsidiaries; or

        d.    Claims Under Section 16(b).    To indemnify the Indemnitee for
expenses (including attorneys' fees) and the payment of profits arising from the
purchase and sale by the Indemnitee of securities in violation of Section 16(b)
of the Securities Exchange Act of 1934, as amended, or any similar successor
statute.

        11.    Construction of Certain Phrases.    

        For purposes of this Agreement, references to any of the "Indemnitors"
and any of the "subsidiaries" thereof shall include, in addition to the
resulting corporation, limited liability company, partnership, joint venture,
trust or other entity or enterprise, any constituent corporation, limited
liability company, partnership, joint venture, trust or other entity or
enterprise (including any constituent of a constituent) absorbed in a
consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors (including, without
limitation, the members of any committee of the Board of Directors), officers
and employees or agents, or those serving in similar positions, so that if the
Indemnitee is or was a director (including, without limitation, a member of any
committee of the Board of Directors), officer, employee or agent, or serves or
served in any similar position, of such constituent corporation, limited
liability company, partnership, joint venture, trust or other entity or
enterprise, or is or was serving at the request of such constituent corporation,
limited liability company, partnership, joint venture, trust or other entity or
enterprise as a director (including, without limitation, as a member of any
committee of the Board of Directors), officer, employee or agent, or serves or
served in any similar position, of another corporation, limited liability
company, partnership, joint venture, trust or other entity or enterprise,
including service with respect to an employee benefit plan, the Indemnitee shall
stand in the same position under the provisions of this Agreement with respect
to the resulting or surviving corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise as the
Indemnitee would have with respect to such constituent corporation, limited
liability company, partnership, joint venture, trust or other entity or
enterprise if its separate existence had continued; and references to "fines"
shall include any excise taxes assessed on the Indemnitee with respect to an
employee benefit plan.

        12.    Counterparts.    

        This Agreement may be executed in one or more counterparts, each of
which shall constitute an original.

8

--------------------------------------------------------------------------------


        13.    Successors and Assigns.    

        This Agreement shall be binding upon the Indemnitors and their
respective successors and assigns and shall inure to the benefit of the
Indemnitee and the Indemnitee's estate, heirs, legal representatives and
assigns.

        14.    Attorneys' Fees.    

        In the event that any action is instituted by the Indemnitee under this
Agreement to enforce or interpret any of the terms hereof (including but not
limited to any legal proceedings in a court of competent jurisdiction to secure
a determination that the Indemnitee is entitled to be indemnified hereunder
under applicable law, as provided pursuant to Section 1(c)), the Indemnitee
shall be entitled to be paid all court costs and expenses, including reasonable
attorneys' fees incurred by the Indemnitee with respect to such action, unless
as a part of such action, the court of competent jurisdiction determines that
each of the material assertions made by the Indemnitee as a basis for such
action was not made in good faith or was frivolous. In the event of an action
instituted by or in the name of the Indemnitors under this Agreement or to
enforce or interpret any of the terms of this Agreement, the Indemnitee shall be
entitled to be paid all court costs and expenses, including attorneys' fees,
incurred by the Indemnitee in defense of such action (including with respect to
the Indemnitee's counterclaims and cross-claims made in such action), unless as
a part of such action the court determines that each of the Indemnitee's
material defenses to such action, counterclaims and cross-claims was made in bad
faith or was frivolous.

        15.    Notice.    

        All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) on the date of
delivery if delivered personally, or by telecopy or telefacsimile, upon
confirmation of receipt, (ii) on the first business day following the date of
dispatch if delivered by a recognized next-day courier service or (iii) on the
third business day following the date of mailing if delivered by domestic
registered or certified mail, properly addressed, or five business days if sent
by airmail from a country outside of North America. Addresses for notice to
either party are as shown on the signature page of this Agreement, or as
subsequently modified by written notice.

        16.    Consent to Jurisdiction.    

        The Indemnitors and the Indemnitee each hereby irrevocably consents to
the jurisdiction of the courts of the State of Delaware for all purposes in
connection with any action or proceeding which arises out of or relates to this
Agreement and agree that any action instituted under this Agreement shall be
brought only in the state courts of the State of Delaware.

        17.    Choice of Law.    

        This Agreement shall be governed by and its provisions construed in
accordance with the laws of the State of Delaware, as applied to contracts
between Delaware residents entered into and to be performed entirely within
Delaware, without regard to the conflict of law principles thereof.

        18.    Period of Limitations.    

        No legal action shall be brought and no cause of action shall be
asserted by or in the right of the Indemnitors against the Indemnitee, the
Indemnitee's estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Indemnitors shall
be extinguished and deemed released unless asserted by the timely filing of a
legal action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.

9

--------------------------------------------------------------------------------


        19.    Subrogation.    

        In the event of payment under this Agreement, the Indemnitors shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Indemnitors effectively
to bring suit to enforce such rights.

        20.    Amendment and Termination.    

        No amendment, modification, termination or cancellation of this
Agreement shall be effective unless it is in writing signed by all the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

        21.    Integration and Entire Agreement.    

        This Agreement sets forth the entire understanding between the parties
hereto and supersedes and merges all previous written and oral negotiations,
commitments, understandings and agreements relating to the subject matter hereof
between the parties hereto, provided that the provisions hereof shall not
supersede the provisions of the Indemnitors' respective Certificates of
Incorporation or By-Laws, any agreement, any vote of stockholders or
disinterested Directors, the General Corporation Law of the State of Delaware or
other applicable corporations law, or any employment, consulting or
indemnification agreement to which the Indemnitee may be a party or a
beneficiary, to the extent any such provisions shall be more favorable to the
Indemnitee than the provisions hereof.

[Remainder of this page intentionally left blank.]

10

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this
Indemnification Agreement as of the date first above written.

    GRAPHIC PACKAGING CORPORATION
 
 
    

--------------------------------------------------------------------------------

Signature of Authorized Signatory
 
 
Stephen A. Hellrung
Senior Vice President, General Counsel
And Secretary
 
 
Address:
814 Livingston Court
Marietta, Georgia 30067
 
 
GPI HOLDING, INC.
 
 
    

--------------------------------------------------------------------------------

Signature of Authorized Signatory
 
 
Stephen A. Hellrung
Senior Vice President, General Counsel
And Secretary
 
 
Address:
814 Livingston Court
Marietta, Georgia 30067
 
 
GRAPHIC PACKAGING INTERNATIONAL, INC.
 
 
    

--------------------------------------------------------------------------------

Signature of Authorized Signatory
 
 
Stephen A. Hellrung
Senior Vice President, General Counsel
And Secretary
 
 
Address:
814 Livingston Court
Marietta, Georgia 30067

11

--------------------------------------------------------------------------------


AGREED TO AND ACCEPTED:
 
INDEMNITEE:
 


--------------------------------------------------------------------------------

Signature
 
Address:
 
 

12

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.30



[FORM AGREEMENT] INDEMNIFICATION AGREEMENT
